            Case 7:21-cv-00270-KMK Document 6 Filed 04/30/21 Page 1 of 2
Sheehan & Associates, P.C.                           60 Cuttermill Road, Suite 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                           tel. (516) 268-7080   fax (516) 234-7800

                                         .EMO ENDORSED                       April30,2021
District Judge Kenneth M. Karas
United States District Court
Southern District ofNew York
300 Quarropas Street
Wbite Plains, NY I 0601
                                                               Re:     7:21-cv-00270-KMK
                                                                       Turk v. Rubbermaid Incorporated
Dear District Judge Karas:

       This office, with co-counsel James Chung, represents the plaintiff. In accordance with your
Honor's Individual Rules, plaintiff requests an extension of the time to prove service or file a
waiver of service.

        This action was filed on January 14, 2021. The deadline for service was April 14, 2021.
The reason why proof of service was not filed on this action was because my office procedures at
this time did not adequately account for cases which were not opened by this office. This should
not have mattered since my office was listed on the complaint and received ECF notifications for
this case. Nevertheless, it was still my responsibility to be aware of the relevant dates for any case
on which I was listed as an attorney. Additionally, a new paralegal with my office had started
approximately one month prior. I did not adequately instruct the paralegal about calendaring cases
which I did not file. This issue has since been corrected so these issues will not happen again.
Finally, I am in the process of adding personnel to assist with management of the cases for which
I am an attorney of record.

         Plaintiff requests an extension of twenty-one (21) days, until May 21, 2021 to prove service
or file a waiver of service. This is the first request for an extension of time to complete service. No
prior requests were granted or denied. This request does not affect any other scheduled dates.
Defendant has not consented to this request because defendant, nor any representatives of
defendant, have been in contact with my office since the filing of the complaint. Defendant will
not be prejudiced by this request because it has not appeared in this action. Thank you.
  Granted, but there will be more such extensions.                 Respectfully submitted,
  So o,de,ed.   L                                                     Isl Spencer Sheehan

?
          Case 7:21-cv-00270-KMK Document 6 Filed 04/30/21 Page 2 of 2




                                       Certificate of Service

I certify that on April 30, 2021, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).


                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant's Counsel                    C8J                •                •               •
 Plaintiff's Counsel                    C8J                •                •               •
 Courtesy Copy to Court                 •                  •                •               •

                                                          Isl Spencer Sheehan
